PER CURIAM.
We have for review the decision of the district court of appeal in Singletary v. Ward, 606 So.2d 457 (Fla. 1st DCA 1992), based on a certified question. Art. V, § 3(b)(4), Fla. Const. We answered the question in Dugger v. Grant, 610 So.2d 428 (Fla.1992). The decision under review is quashed on the authority of Grant and the case is remanded with directions that the order granting relief by mandamus be reversed.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.